DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-19 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-18 of U.S. Patent No. 10,689,600;
claims 1-14 of U.S. Patent No. 10,723,975;
claims 1-18 of U.S. Patent No. 10,676,693, and 
claims 1-18 of U.S. Patent No. 10,844,321
Reasons are of record in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heibel et al., US 2006/0252669 A1 in view of Leyrer et al., US 2013/0121944 A1. The Heibel reference discloses fabric softener compositions comprising about 0.01 to about 50% of a cationic or nonionic fabric softener; at least 0.001% by weight of a water dispersible cross-linked cationic polymer derived from the polymerization of 5-100 mole % of a cationic vinyl addition monomer, from 0 to 95 mole % of acrylamide; and from 5 to 500 ppm of a difunctional vinyl addition monomer cross-linking agent (abstract). The compositions are useful for delivery of urea/formaldehyde or melamine/formaldehyde microcapsules to fabric [0013]. The microcapsules may contain perfume [0022].  Suitable cationic monomers include quaternized dialkylaminoalkyl methacrylate esters [0038], of which applicant’s elected cationic monomers are the simplest examples. Suitable non-ionic monomers include acrylamide. Suitable cross-linking agents include methylene bisacrylamide. Suitable cationic softeners are disclosed at [0045]-[0046], including ester quats which meet the recite limitations. Addition of silicone, clay, fatty ester and dialkyl quaternary ammonium compounds is disclosed at [0044]-[0045]. Regarding claim 8, these dialkyl quats are well known fabric softeners. Chelating agents may be added [0070]. Regarding pH, it is well known in the surfactant art that ester quats are most stable to hydrolysis at low pH, such as 2 to 4. Addition of a second polymer is not disclosed.
The Leyrer reference teaches a thickener which can be prepared by inverse emulsion polymerization of at least one water-soluble ethylenically unsaturated monomer, optionally at least one anionic monomer, optionally at least one non-ionic monomer, at least one ethylenically unsaturated associative monomer, an optional cross-linker and an optional chain transfer agent (abstract). A particularly preferred cationic monomer is 2-trimethylammonioethyl methacrylate chloride [0039], another name for applicant’s elected cationic monomer. A preferable anionic monomer is acrylic acid [0043]. When present, anionic monomer content is 0.5 to 20% by weight. A preferable nonionic monomer is acrylamide [0050]. When present, nonionic monomer content is 0.5 to 70% by weight. Cross-linker and chain transfer agent are each present at 0-3000 ppm, preferably 100-1000 ppm [0071], [0072]. Use of the polymers as thickeners for fabric softeners is found in Example 3. It would have been obvious at the time that the invention was made to use the thickeners of Leyrer in the fabric softening compositions of Heibel et al. because Heibel discloses at [0022] that it is beneficial to incorporate a thickener into fabric softening compositions. While the polymer of Heibel is itself a thickener, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. In re Kerkhoven, 205 USPQ 1069. Determination of the thickening-effective amount of thickener to use amounts to routine experimentation, in the absence of evidence of unexpected results. Regarding claim 11, addition of thickeners makes it obvious to vary the viscosity of the softening composition over a wide range. 
Claims 1-16, 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heibel et al., US 2006/0252669 A1 in view of Clowes et al., US 2011/0269663 A1 and further in view of Dykstra, US 2007/0275866 A1. The Heibel reference is summarized above. Addition of a second polymer is not disclosed. The Clowes reference teaches fabric conditioner compositions comprising a fabric softening active and a cross linked, water swellable cationic polymer of at least one cationic monomer and optionally nonionic and /or anionic monomers (abstract). The cross-linking agent is present at 500-5,000 ppm. Suitable cationic monomers include dimethylaminoalkyl acrylates and methacrylates, as well as their quaternary salts [0017]. Nonionic monomers include acrylamide and N-alkyl acrylamide [0018]. Non-cationic monomer is present at 0-50 mole % [0017]. Chain-transfer agent may be added to control non-linearity, although specific amounts are not taught [0023]. Determination of the amount of chain transfer agent necessary to control nonlinearity amounts to routine experimentation. Use of esterquat fabric softeners is taught at [0041]+. Regarding the use of two polymers, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. In re Kerkhoven, 205 USPQ 1069.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heibel et al., US 2006/0252669 A1 in view of Leyrer et al., US 2013/0121944 A1 and further in view of Dykstra, US 2007/0275866 A1. The disclosures of Heibel and Leyrer are summarized above. Use of a microcapsule comprising a deposition aid coating is not disclosed. Dykstra teaches at [0080] that perfume microcapsules may be coated with silicone containing perfume. The silicone would function as a deposition aid for the perfume. It would have been obvious at the time that the invention was made to make compositions as presently recited, because the combined teachings of Heibel and Leyrer motivate combining two polymer compositions for use as fabric softener thickeners, Heibel discloses that the compositions may further comprise microcapsules, and Dykstra teaches that microcapsules in fabric softening compositions may be coated with a material which would function as a deposition aid.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heibel et al., US 2006/0252669 A1 in view of Clowes et al., US 2011/0269663 A1 and further in view of Dykstra, US 2007/0275866 A1. The disclosures of Heibel and Clowes are summarized above. Use of a microcapsule comprising a deposition aid coating is not disclosed. Dykstra teaches at [0080] that perfume microcapsules may be coated with silicone containing perfume. The silicone would function as a deposition aid for the perfume. It would have been obvious at the time that the invention was made to make compositions as presently recited, because the combined teachings of Heibel and Clowes motivate combining two polymer compositions for use as fabric softener thickeners, Heibel discloses that the compositions may further comprise microcapsules, and Dykstra teaches that microcapsules in fabric softening compositions may be coated with a material which would function as a deposition aid. 

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the polymers of the cited prior art are typically described as thickeners. This is not persuasive because, regardless of why such materials are disclosed as present, their presence is motivated by the references. 
The data in the Second Declaration of Dr. Robert Dykstra have been carefully considered, but they are not sufficient to overcome the prima facie case of obviousness made above. Applicant has submitted one compositions—a data point—in support of claims of unexpected results. While this showing is intriguing, applicant has, at the same time, amended the minimum polymer content to 0.06%, while the one useful composition contains 1.0% of the two polymers, more than an order of magnitude more than the minimum claimed. The showing is in no way commensurate in scope with the claimed range of polymer content. The examiner regards the “broadest reasonable” interpretation of claim 1 as requiring a non-zero amount of each polymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817. Examiner Hardee is retiring on September 30, 2022.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner,
Art Unit 1761